Per Curiam.
In this article 78 CPLR proceeding, transferred here for disposition by order of Special Term, petitioners, licensed professional engineers, seek to review and annul the order of respondent Commissioner of Education dated November 26, 1963 which sustained the determination of the State Board of Examiners of Professional Engineers and Land Surveyors and accepted its recommendation that petitioners be censured and reprimanded. While there is grave doubt as to the application of subdivision 1 of section 7209 of the Education Law, we do not reach that issue in this ease. The violation of section 7210 (subd. 1, par. f) of the Education Law hae been so clearly established that the minimal discipline inflicted would have to be sustained in any event. Determination confirmed, with costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.